The opinion of the court was delivered on the 26th of March, 1849.
Shaw, C. J.*
This case comes before us by the way of appeal from an adjudication of the court of common pleas, accepting and affirming the verdict of a sheriff’s jury, awarding damages to the commonwealth, for land taken by the respondents for the construction of their railroad.
In regard to what questions are open upon such an appeal, we refer to the cases of Walker and the Fitchburg Railroad Company against these respondents, which have been argued at the present sittings, and in which opinions are given at the same time with this.
Upon the great question argued in this case, namely, whether the commonwealth can claim any damages against the respondents, under their act of incorporation, it was contended by the petitioners, that the question was not open upon this appeal, and that upon the petition of the respondents for a jury to assess the damages, it was too late for them to insist, that no damages could be assessed. But whether the commonwealth can claim damages or not, it appears to us, is a question of law. If no damage can be claimed, this is a good reason why the court of common pleas should have set aside a verdict assessing damages ; and if they have accepted a verdict, which ought to have been rejected, such acceptance *42is an error in a matter of law apparent upon the record, and, of course, open for revision here on appeal.
The Boston and Maine Railroad Extension Company, which has since become merged in the Boston and Maine Railroad, the present respondents, was incorporated by an act passed on the 16th of March, 1844, (St. 1844, c. 172,) with authority to construct and complete a railroad, not definitely located by the act, but with liberty to locate the same within certain limits so described, that it might pass over a part of the flats belonging to the land owned by the commonwealth, on which the state prison stands, or it might be located within the same ’imits, without crossing any of the land or flats constituting the state prison lot. The route commenced at a point on the Boston and Maine Railroad in Wilmington, fifteen or sixteen miles from Boston, and terminated within the city of Boston, crossing Mystic and Charles Rivers. The track of this road must necessarily cross the track of the Charlestown Branch Railroad Company; and it was provided in the act, that it should not cross that road at any point east of the state prison, without the assent of the directors of the Charlestown Branch Railroad Company. The Boston and Maine Railroad Extension Company, in addition to the above and a few other special provisions, not material to this inquiry, are invested with all the .powers and privileges, and made subject to all the duties, restrictions, and liabilities, set forth in the forty-fourth chapter of the revised statutes, and in that part of the thirty-ninth chapter, and the statutes subsequently passed, which relate to railroads.
It is now insisted, on the part of the respondents, that this being the grant of a franchise, with power to take land, it is of necessity a grant for public use, for otherwise it would not justify the taking of private property; that if it is for the public use, the presumption of law is, that the commonwealth intended to grant whatever was necessary to make it useful; and if the grant was in terms to lay out the road over any portion of the soil of the commonwealth, or of a power to locate it in such manner, that it would pass over any *43soil of the commonwealth, and it has been so located, it was in either case a grant of such land to a public use, for which the commonwealth can claim no compensation.
In considering this question, our first remark is, that the inquiry is limited to lands of the commonwealth acquired by purchase, not for a highway or other public easement, but to be held by the commonwealth, as a body politic, for a particular purpose, and to be used as land, as for a public prison; that it is also limited to upland, and such flats, as the colony ordinance annexes to the soil of private owners of land bordering on creeks or coves in which the tide ebbs and flows ; and that this is wholly independent of the question as to the right and power of the commonwealth, in its sovereign capacity, over soil under navigable waters, or over flats beyond one hundred rods from any upland. The inquiry relates solely to the property of the commonwealth which it holds in fee, in its capacity as a body politic.
It appears to us, that the question is purely a question of intention, to be derived from the act of the commonwealth, as applied to the subject matter, and expounded in conformity with the established rules of construction. It is very clear, that the commonwealth, by an act of legislation, in express terms, may grant its lands, or any qualified interest or easement in land. It is equally clear, that the commonwealth may grant a franchise, including a power to lay out a way over its lands, upon such terms as the legislature may prescribe, among which may be a condition, that the grantees shall pay a reasonable compensation for any land of the commonwealth which may be taken ; and the corporation thus created, by accepting the act, will bind itself to a performance of the condition.
Upon a careful examination of the act of incorporation, in the present case, the court are of opinion, that it was not the intention of the legislature to grant the land of the commonwealth, or an easement therein, to this corporation, without compensation. The act is in the common form, and the substance of the franchise is.: to be a corporation ; to take land ; and to take toll. We think, that if the legislature had in*44tended to aid the enterprise by an appropriation of money, land, or other means, — such aid being unusual, — the purpose to do so would be in the same way expressed. Instead of this, the grant of the franchise is made to the corporation, subject to the duties and liabilities set forth in the thirty-ninth chapter of the revised statutes. One of the liabilities expressed in that chapter, <§> 56, is this: “ Every railroad corporation shall be liable to pay all damages, that shall be occasioned by laying out and making and maintaining their road, or by taking any land or materials; ” and the section then provides modes in which such damages shall be estimated, assessed and paid. This is very explicit: “ all damages occasioned by laying out, &c.”
It was argued, that this was intended to apply to the case of private persons, whose property should be taken under the authority of the state, in virtue of its sovereign power, and in the exercise of its right of eminent domain. No. doubt this would be its operation, in a vast majority of cases ; but the language is broad enough to extend to the land of the commonwealth, and therefore as a general rule, intending it to include all land taken; and it would be competent for the legislature, under special circumstances, and when it is intended to aid such an enterprise, by the grant of public land, to express it in terms in the act, leaving the general rule to operate when no such purpose is intended by the government.
An argument in support of the view, that the section alluded to was only intended to apply to the case of private persons, was drawn from the language of the highway act, Rev. Sts. c. 24, § 11, which provides an indemnity for damages sustained by any persons in their property.
To this several answers may be given: In the first place, the laying out of a public highway is the obtaining of a pure public easement, where there is no reimbursement by tolls, or other benefits ; whereas a railroad, like a turnpike, is obtained upon another principle; and although the public accommodation is the ultimate object, the whole expense in the first nstance is advanced by individuals, as a joint stock company, *45to be afterwards reimbursed by a toll. If, therefore, the right to damages, on laying out an open, public highway, were limited to private persons, it would not necessarily follow, that the same reason should extend to railroads.
But, secondly, it is not clear that the indemnity is limited to persons; for by the Rev. Sts. c. 2, <§> 6, clause 13, the word “ person ” may extend and be applied to bodies politic and corporate, as well as to individuals. And the preamble of the constitution sets forth that instrument, as the mode of forming the inhabitants of the commonwealth into a body politic. But without placing much reliance upon considerations of so technical a character, we think that where general rights are declared, and remedies given, they include the commonwealth, though not named. If a new mode were provided by law, for securing or recovering a debt, for getting possession of real estate, or the like, the commonwealth would have the benefit of such new mode, when applicable, though expressed in general terms. But, if there be any difference in the terms used between the case of common highways, and the case of railroads, then it is to be presumed, that such a difference was intended by the legislature; and the larger terms, in respect to railroads, “all damages occasioned,” &c., must be held to apply to the present case.
But it was urged, that it could not be presumed, that the legislature intended to exact money in any form for property taken for a public easement; because the public, whose property it is, would obtain their equivalent in the enjoyment of the easement. An answer to this has been suggested above ; but perhaps it requires to be somewhat more fully considered. The public accommodation is the ultimate object of the enterprise, and warrants the interposition of the sovereign power of the government to procure it, and to prescribe the necessary means of obtaining it, to the extent of taking individual property, at an appraisement, subject to be revised by a jury. But the government may adopt whatever means they think expedient for obtaining such public accommodation. They may do it by a tax or charge on towns or counties, or *46by direct appropriations from the public treasury, or by grants of land, either of that over which a way is to be built, or of other lands owned by the commonwealth. The latter was a very common expedient, when the state was the owner of large tracts of unsettled land. Or the state may grant the franchise, and authorize individuals to raise a fund, and make all the required outlays, in the first instance’, to be reimbursed by tolls or fares to be' levied upon the transit of passengers or merchandise.
The latter, it is believed, has been the plan in regard to every railroad, thus far established in this commonwealth. The whole plan and scheme of the enterprise is, that the entire outlay and all the disbursements, including the value of land necessarily taken, shall be advanced in the first instance by the corporation ; and the tolls, fares, and freights to be levied on transportation are to be so adjusted, that the aggregate shall pay all expenses and afford a fair income to the proprietors upon their entire investment. It is to make the travel accommodated pay the whole expense of the accommodation. Why, then, although the use is a public one, shall it be presumed, that the commonwealth intended to give land, in a particular case, any more than it shall be presumed, that they intended to give money from the treasury ?
This claim cannot be considered an equitable one by the corporation upon the commonwealth, if they have consented to receive their reimbursement in another form, namely, from tolls, freights and fares ; and the corporation can judge before they embark in the enterprise, whether this source is adequate, and they are under no obligation to undertake it. They have a chance of making large profits; and they run the risk of sustaining loss; but if a loss occurs, the commonwealth are not liable.
The same general view, we think, is an answer to another argument of the respondents, that the railroad corporation are constituted agents for the public in laying out the road, and that if the land of the commonwealth is taken by them for that purpose, it is taken by their own agents. This is partly *47true, but the conclusion drawn from it does not follow. The corporation are agents for the public, and invested with power, within certain limits, to exercise the right of eminent domain ; and to fix within certain limits the precise location of the road, and thereby to designate the specific land to be taken ; but they are not the agents of the public, invested with authority to bind them by any contract, or to appropriate public land, money or other property to the promotion of the enterprise.
The next material question is, whether the commonwealth is rightly represented in these proceedings, before the sheriff’s jury, and whether these proceedings were rightly conducted in this respect, there, and before the court of common pleas, and in this court.
The proceedings now under consideration commenced with the petition of these respondents to the commissioners, praying that a warrant might be granted to the sheriff, to summon a jury to revise the damages assessed against them by the commissioners. It is to be presumed, that the commissioners gave notice of this petition, in some form, to the commonwealth, before ordering a warrant. The warrant then issued, directed to the sheriff, in the usual form, commanding him to summon a jury, to meet, &c., and if they see cause, to consider and estimate the damage done to the commonwealth, by the erection and construction of their railroad over and across the land of the commonwealth. And the sheriff was thereby ordered to give notice of the time and place of meeting for the purposes aforesaid to the petitioners and all others interested. The return of the sheriff states, that he gave seasonable notice to the parties; as the parties were the respondents on the one side, and the commonwealth on the other, it results that the commonwealth were summoned, and it is not objected that they were not duly summoned. When no other special mode of summons is provided by law, notice to the governor, as the chief executive officer, would probably be considered good notice.
It then appears, by a statement accompanying the sheriff’! *48return, and as a part of it, that at the time appointed for empanelling the jury, Messrs. Bartlett, Dana and Warren appeared in behalf of the commonwealth, and their right to do so being denied by the respondents, proof was offered of a letter addressed by his excellency, the governor, to Samuel D. Parker, esquire, commonwealth’s attorney for the county of Suffolk, dated December 24th, 1845; and Mr. Parker, being himself present, filed a letter under his hand, addressed to Messrs. Bartlett, Warren and Dana, requesting them, on account of his engagements elsewhere, to appear for the commonwealth and act in his behalf in conducting the cause before the sheriff. The sheriff decided, that the commonwealth was rightly represented, to which decision exception was taken.
Upon this point, two questions arise: first, whether Mr. Parker himself was duly authorized to appear and represent the commonwealth; and, second, whether he could lawfully substitute and authorize other duly qualified counsellors at law to act in his behalf, in the case of his necessary absence. As to the authenticity of the act, by which this substitution was made, no question can arise, because Mr. Parker appeared in person, to answer to the summons, and by a paper under his hand, addressed to Mr. Bartlett and others, requested them to appear in his behalf; and by presenting this paper to the sheriff, to be put on file, gave him notice of this substitution, with the exigency which occasioned it; and made an implied request to the sheriff that the counsel substituted might be so received.
I. As to the first inquiry. There was not at that time, nor has there been since,* any attorney-general, or recognized general law officer of the commonwealth. That office was abolished in 1843, by an act to be more particularly examined presently. By the Rev. Sts. c. 13, §§ 28, 34, and following sections, the duty of representing the commonwealth was distributed amongst the several prosecuting officers, namely, the *49attorney-general, the district attorneys, and the commonwealth’s attorney for the county of Suffolk. By § 29, the attorney-general was required to appear for the commonwealth in the supreme judicial court, when holden as a full court, in all cases of prosecution for crimes punishable with death ; and by $ 30, he was required, when called upon by the governor, or either branch of the legislature, to appear for the commonwealth, in any court or tribunal, in any other causes, criminal or civil, in which the commonwealth might be a party or be interested. By §§ 37, 38, the attorney for Suffolk and the district attorneys are required, within their respective districts, to appear for the commonwealth in the supreme judicial court, the court of common pleas, and the municipal court of the city of Boston, in all cases, criminal or civil, in which the commonwealth might be a party or interested, with other duties not material here to be enumerated.
Such was the state of the law, when the office of attorney-general was abolished by the statute of 1843, c. 99. By § 2, the attorney for the county of Suffolk, and the several district attorneys, within their respective districts, were required to appear for the commonwealth, in all prosecutions for crimes punishable with death. This, together with their existing powers, conferred by the revised statutes, constituted a sufficient provision for the appearance of the commonwealth in all cases civil arid criminal, before the supreme judicial court, the court of common pleas, and municipal court. By the former law, they were required to perform all the duties in these courts, in their respective districts, which the attorney-general was authorized to perform, and which were not required to be done by him personally. But the attorney-general was, by the same act, required to appear personally before the full court, in all capital cases, and in law arguments, and also when required by the governor or either branch of the legislature, to appear for the commonwealth in any court or tribunal, in any other causes, criminal or civil, in which the commonwealth might be a party or interested. When the office of attorney-general was abolished, by the statute of *501843, c. 99, the execution of these powers was provided for by the third section, in the following manner : “ The commonwealth’s attorney for the county of Suffolk shall also, when required by the governor, or either branch of the legislature, appear in all causes, in which the commonwealth shall be a party, or be interested, and shall, when required, give his opinion upon questions of law submitted to him by the legislature, or the governor and council.”
This provision was obviously designed to provide for the exercise of those powers of the abolished office of attorney-general, which were not clearly provided for by the previous laws vesting power in the district attorneys, and the additional power given to those officers and to the attorney for Suffolk, in a previous section (§ 2) of the act.
The words are broad and unlimited; “ in all causes ” when required by the governor. It is argued, that this language must be taken with some limitation, arising from other provisions giving powers to the district attorneys; otherwise there would be a clashing of authorities.
This may be answered, first, by the obvious suggestion, that the governor is not likely to make such requisition, when the case is already sufficiently provided for by the local officer; unless in some extraordinary emergency, when the local officer is disqualified by interest, sickness, or otherwise.
But, secondly, this is a ministerial authority, and should it be vested in two different persons, it is but a concurrent authority, like that given by the revised statutes to the attorney-general, and the district attorneys, to be exercised by eithe. in the absence of the other, or by both together if present.
And, thirdly, in the present case, we are of opinion, that there was no such conflict, and that the district attorney for the district including the county of Middlesex had no authority ex officio to appear and represent the commonwealth. The district attorneys were required ex officio, within their respective districts, to appear for the commonwealth in the supreme judicial court, court of common pleas, and municipal court, in all cases civil or criminal. This case, when before *51the commissioners, or the sheriff’s jury, was not within this description; and, of course, the authority to conduct it was not with the district attorney. But the attorney-general, when required by the governor, was required to appear before any court or tribunal; a description including a case like the present. This last power was a power vested, upon a like requisition, in the attorney for the county of Suffolk, and was not extended to the district attorneys.
The court are therefore of opinion, that upon the requisition of his excellency, the governor, Samuel D. Parker, esquire, had authority to appear for the commonwealth. The letter of the governor, dated December 24th, 1845, was an authority to institute proceedings, and such authority extends to the prosecution of such proceedings to their termination ; and when the object is to recover damages for land taken, it not only includes the proceedings in the first instance before commissioners, but the subsequent proceedings before the sheriff’s jury, to obtain a verdict, and before the court of common pleas to obtain an affirmance of such verdict. The intimation to the attorney, Mr. Parker, to take care that the commonwealth is saved harmless, is a caution and direction for his government, but not a condition precedent to the vesting of the authority.
II. Supposing the commonwealth rightly before the sheriff, by their attorney, Mr. Parker, we can have no doubt, that with the permission of the court, — in this case, of the sheriff,—-he had a right to avail himself of the aid and assistance of other counsel, in the conduct of the cause ; many cases must occur in the course of practice, when such a public officer, charged with numerous and exacting duties, may require the aid of other suitable counsel, although the responsibility, for the proper management and conduct of the cause, devolves on him. We are therefore of opinion, that the decision of the sheriff, in ruling that Messrs. Bartlett, Warren and Dana were duly authorized to appear as counsel for the commonwealth, was right.
It should have been stated, in its proper place, that, in *52opposition to the appearance for the commonwealth, the respondents insisted, that the present was not a case in which the commonwealth were a party, or interested, because from other facts of the case, it appeared, that the suit was prosecuted at the instance and for the benefit of the Charlestown Branch Railroad Company. But we think the commonwealth were both a party and even interested. They were a party, because they claimed damages in their own legal right, and when damages were allowed them by the commissioners, they were summoned in, on the application of the respondents, to answer to their appeal for a jury. And although they might claim to recover for the use and benefit of another party, the claim of such other party was like that of the assignee of a chose in action, who could not claim in his own name. But the commonwealth are also interested. The amount, when recovered, is, by the terms of the assignment, to be placed in the treasury of the commonwealth, and it is only upon compliance with certain terms, that it is to be paid out to the Charlestown Branch Railroad Company. > This therefore is no answer to the claim of the commonwealth to appear and prosecute for their damages.
Several other questions were raised on the report, which we shall pass over summarily.
1. It was objected that the contract between the commonwealth and the Charlestown Branch Railroad Company was an illegal contract, and gave no right or title to that company.
We cannot perceive upon what ground the respondents can raise that question. In this respect, the rights of the. commonwealth and of that company constitute but one claim against the respondents, and, if as against them the commonwealth have a right to recover the claim, it seems immaterial to them, whether these damages rest in the commonwealth’s treasury, for their own benefit, or go to the Charlestown Branch Railroad Company, in satisfaction of services done by them on a contract between them and the commonwealth.
2. Another ground of exception was, that Fosdick was *53held competent to sit as a juror, although interested in the event of a succeeding case. We think that was no sufficient ground for the exclusion of the juror.
3. The admission of the testimony of Felton. The most that can be made of this exception is, that the testimony was immaterial. But we are of opinion, that it was competent. It bore upon the question of localities, and might have a just influence in giving effect to the construction of the alleged grant; especially if there were any latent ambiguities, in the terms of the grant, which became apparent upon applying it to the local objects mentioned in the description.
4. Raising the flats under and around the respondents’ bridge. The respondents requested the sheriff to instruct the jury, that as this was not done at their request, the commonwealth could not recover the cost of such filling up. The sheriff declined so to instruct, but gave the instruction, that the petitioners were entitled to such sum, for raising the flats, under and around the respondents’ bridge, and within the location of the railroad, as the jury should find necessarily incurred in order to enable the commonwealth to enjoy their other lands, if the jury should believe that such necessity •was created by reason of the location and construction of the railroad.
This instruction was correct. The claim was not to be allowed, because it conferred an incidental benefit on the respondents by filling up a tract of flats for their bridge, which the respondents might otherwise have themselves been at the expense of filling ; but because it was a convenient and economical mode, on the part of the commonwealth, of securing their own flats for use and enjoyment, instead of building two long sea walls; the expense thus incurred being like that of fencing and the repairing of other damage incidental to the taking of land. If this filling up saved the necessity of sea walls, along the line of the railroad, which would otherwise have been necessary, it was no objection to adopting such expedient, if not more expensive than sea walls, that it conferred a benefit on the respondents. Some mode of securing *54their own grounds was a necessary incidental expense, and as such allowable.
<S. Bartlett, for the petitioners.
B. R. Curtis, for the respondents.
5. The testimony of George A. Parker. The rule, laid down by the sheriff, was accurately and carefully stated.
6. It was objected, that the Charlestown Branch Railroad Company could recover no damage under the contract of October 15th, 1844. The sheriff’s instructions, upon this point, were correct.
7. Exception was taken, that the evidence offered by the petitioners, in relation to their title to the flats, was not sufficient to maintain their title thereto, because they had not shown that the flats in question were appurtenant to the upland described in M’Neil’s deed to the commonwealth, and the respondents requested the sheriff so to instruct the jury, which he declined.
The deed of M’Neil, conveying the land and flats appurtenant, was in evidence ; and the possession of the upland, by the commonwealth, was proved by Austin and Wadsworth, and also the localities and admeasurements, upon this point of title to the flats.
But the true answer to this objection is, that the question was purely one of fact for the jury, upon the evidence; that, the sheriff could not be called upon to instruct the jury in regard to the weight, effect, or sufficiency of the evidence ; and that no question of law arises thereon, which is open on this appeal.
When the above opinion had been pronounced, the petitioners moved for an allowance of interest on the amount of the damages awarded by the jury, and also for costs.
The opinion of the court was subsequently delivered.
Shaw, C. J.
An opinion having been expressed in favot of the petitioners, affirming a judgment of the court of common pleas, accepting a verdict, in their behalf, for damages *55for taking land, an application is now made by them for an allowance of costs, and also for interest on the verdict.
1. As to costs: the claim, as we understand it, is for the costs and expenses of the jury, and for the sheriff’s costs, incurred after the estimate of damages made by the commissioners, together with the costs of the court of common pleas, to which court the verdict was returned. We understand the facts to be, that it was conceded on the part of the petitioners, that the amount of the damages awarded by the county commissioners was somewhat larger than the amount awarded by the verdict of the jury; that is, that the verdict of the jury reduced the amount of the commissioners’ estimate to some extent.
The provision of the Rev. Sts. c. 39, § 62, which is the only direct provision on the subject in the railroad act, does not seem to reach the case. After having provided, in § 57, that either party, dissatisfied with the estimate of the commissioners, may apply to the commissioners to order a jury, the statute proceeds in this section to direct, that the railroad company may tender the amount of the damage as'estimated, and if the owner shall refuse to accept it, with costs to be taxed to that time, and shall apply for a jury, &c., he shall pay all costs, unless he shall increase the damages ; and if the corporation shall apply, &c., of course, not having made a tender, because they are dissatisfied, and the ground of their complaint is, that the damages are too high, and if, on a final hearing, they shall not obtain a reduction of the damages, they shall pay all costs.
The provisions in the statute respecting common highways throw no light on the subject, because the course of proceeding is altogether different. There the petitioners for a road, in the outset, enter into an obligation to pay all costs, &c. Besides, the application for a jury can only be made by the land owner, and cannot be made by the county. Baker v. Thayer, 3 Met. 312. Nor does the question depend upon the general statute, respecting the prevailing party, in actions at law. Hampshire & Hampden Canal Co. v. Ashley. 15 Pick. 496.
*56We are then brought back to the provisions of c. 39, § 62. Up to the time of the completion of the commissioners’ estimate, the land owner, by implication, is entitled to his costs if he accepts such estimate; because it is provided that the amount of the estimated damages may be tendered, and if the land owner declines accepting such amount with costs, he proceeds at the peril of paying costs, if he does not increase the amount.
The statute then provides, that if the railroad company apply for a jury, and fail to reduce the damages, they shall pay all the costs. This is a clear implication, that if they do succeed in reducing the damages, they are not to pay costs. But this is the extent of such implication, and it does not follow, in such case, that the railroad company are to recover costs against the petitioners, and there is no express provision to that effect. We are, therefore, of opinion, that in a case like the present, neither of the parties is liable to the other for the costs of proceeding before the sheriff and jury; not the respondents, because they have succeeded in reducing the damages, and, therefore, by the necessary implication of the statute, are exempt from costs; nor the petitioners, because the statute charges them with costs, where they have refused a tender of the damages estimated by the commissioners, and have failed to increase the damages by a verdict of the jury. This rule, however, does not apply to the costs of the appeal from the judgment of the court of common pleas, accepting the verdict of the jury, to this court. That appeal was taken by the railroad company, and the judgment of the court of common pleas has been affirmed ; and therefore we think that the petitioners are entitled to their taxable costs of the appeal, to wit. the travel, attendance, copies, entry in this court, and other taxable costs of the appeal. These costs are to be taxed here, and included in • the certificate to the commissioners.
2. In making up the judgment in this court, we are of opinion, that interest ought to be allowed to the present time, from the time that the verdict was returned to the court of *57common pleas. The amount then became liquidated, and in the nature of a" judgment. The case of writs of error is very analogous. Rev. Sts. c. 112, §14. The statute gives interest at six per cent, and allows a greater rate in certain cases. Whenever a case is detained in court for advisement, it has been the practice to allow interest on the verdict. Interest is allowed in debt on judgment as damages. And by a recent statute, interest is taxable on executions.
But we think this point is settled by Rev. Sts. c. 82, §§ 15 and 10. In the case of an appeal, if the defendant fails to enter his appeal, the court, may, on complaint, affirm the former judgment, or render such judgment as law and justice shall require. We believe it has been the practice, under this authority, to allow interest as an incident. So. by § 14, the court may render a similar judgment, on complaint, when an exceptant fails to enter his exceptions. Then comes § 15, which, we think, applies to both cases, and vests the court with the fullest authority to make such order as the court of common pleas should have done and render such judgment, &c.
We consider it the plain dictate of justice, when money is due on a judgment, or on a verdict in the nature of a judgment, and payment is prevented by the necessary time taken for reexamining the case, if it result in confirming the former judgment, and showing that the party was then entitled to his money, that interest should be allowed as a just compensation for the delay.
3. In regard to the mode of executing the judgment, the authorities not having been collated, we were inclined to suppose, that an execution or warrant of distress from this court, under its general authority to award all process necessary to carry its judgment into effect, would be the proper mode.
But we think it is expressly provided for, by a recent statute, that of 1847, c. 259, § 3, which directs that the mode shall be by a warrant of distress, to be issued by the county commissioners. When, therefore,,the amount of damages is *58liquidated by computing and adding the interest, and the costs are taxed, a certificate will be awarded to the county commissioners, directing them to issue a warrant of distress for the amount.

 Wilde, J., and Fletcher, J., did not sit in this cause.


 This opinion was delivered before the passing of the act of 1849, c 186, by which the office of attorney general was reestablished.